Form +250E (12/)


                                   United States Bankruptcy Court
                                          District of Hawaii
In re Paniolo Cable Company, LLC                  ,             )        Case No. 18-01319
              Debtor*                                           )
                                                                )        Chapter 11
                                                                )


                        SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above named debtor:

       A petition under title 11, United States Code was filed against you in this bankruptcy court on
November 13, 2018 (date), requesting an order for relief under chapter ______
_________________                                                         11      of the Bankruptcy
Code (title 11 of the United States Code).

       YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion
or answer to the petition within 21 days after the service of this summons. A copy of the petition is
attached.

               Address of the clerk: United States Bankruptcy Court
                                     District of Hawaii
                                     1132 Bishop Street, Suite 250
                                     Honolulu, Hawaii 96813
At the same time, you must also serve a copy of your motion or answer on petitioner’s attorney.

              Name and Address of Petitioner’s Attorney: Toby L. Gerber
                                                          Norton Rose Fulbright US LLP
                                                          2200 Ross Avenue, Suite 3600
                                                          Dallas, TX 75201
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 1011(c).

If you fail to respond to this summons, the order for relief will be entered.



                                                                                       (Clerk of the Bankruptcy Court)

         Date: November 13, 2018                       By:                                     (Deputy Clerk)




* Set forth all names, including trade names, used by the debtor within the last 8 years. (Fed. R .Bankr. P. 1005).




       U.S. Bankruptcy Court - Hawaii #18-01319 Dkt # 2 Filed 11/13/18 Page 1 of 2
                                CERTIFICATE OF SERVICE

        I,                                   (name), certify that on
(date), I served this summons and a copy of the involuntary petition on
(name), the debtor in this case, by [describe the mode of service and the address at which the
debtor was served]:




       If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at all times during the service of process was, not less than 18
years of age and not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.


       Date                               Signature

              Print Name :

              Business Address:




     U.S. Bankruptcy Court - Hawaii #18-01319 Dkt # 2 Filed 11/13/18 Page 2 of 2
